Order striking out the first, second and third complete defenses reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The word “ racket ” has several meanings. The meaning for which the plaintiff contends is that it is the engaging in an occupation to make money illegitimately, and implies continuity of behavior. The less recent meaning, for which the defendant contends, is that it is a trick, or a dodge, or a scheme, and that in the context in which it was used it had reference to the single incident which precipitated the publication, and does not necessarily imply continuity of behavior. Which meaning should be accepted is a question of fact for the jury. Since the meaning for which the defendant contends is permissible of acceptance by a jury, the defenses as a matter of pleading are as broad as the publication of which the plaintiff complains. (Foley v. Press Publishing Co., 226 App. Div. 535, 541; Rovira v. Boget, 240 N. Y. 314.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.